Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 1 of 24 Page ID #:461


1    CROWELL & MORING LLP
     Kent B. Goss (SBN 131499)
2    kgoss@crowell.com
     Raija J. Horstman (SBN 277301)
3    rhorstman@crowell.com
     515 South Flower St., 40th Floor
4    Los Angeles, CA 90071
     Telephone: 213.662.4750
5    Facsimile: 213.622.2690

6    Attorneys for Plaintiff
     EVOX PRODUCTIONS LLC
7

8

9

10                                 UNITED STATES DISTRICT COURT
11                  CENTRAL DISTRICT OF CALIFORNIA -- WESTERN DIVISION
12                                               CASE NO. 2:20-cv-02852-CBM-JEM
     EVOX PRODUCTIONS LLC, a
13   Delaware limited liability
     company,                                        STIPULATED PROTECTIVE ORDER
14
                          Plaintiff,
15
            v.                                   Judge:      Hon. Consuelo B. Marshall
16                                               Magistrate: Hon. John E. McDermott
     VERIZON MEDIA INC., a Delaware
17   corporation, YAHOO! INC., a Delaware
     corporation, OATH, INC. a Delaware
18   corporation, and DOES 1 through 10,
19   inclusive,

20                        Defendants.

21

22

23

24

25

26

27

28
                                               -1-
                                                                 CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 2 of 24 Page ID #:462


   1
       I.     PURPOSES AND LIMITATIONS
   2
              A.              Discovery in this action is likely to involve production of confidential,
   3
       proprietary, or private information for which special protection from public disclosure and from
   4
       use for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
   5
       parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
   6
       Order. The parties acknowledge that this Order does not confer blanket protections on all
   7
       disclosures or responses to discovery and that the protection it affords from public disclosure and
   8
       use extends only to the limited information or items that are entitled to confidential treatment
   9
       under the applicable legal principles. The parties further acknowledge, as set forth in Section
  10
       XV(C), below, that this Stipulated Protective Order does not entitle them to file confidential
  11
       information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
  12
       the standards that will be applied when a party seeks permission from the Court to file material
  13
       under seal.
  14
       II.    GOOD CAUSE STATEMENT
  15
                      A.      This action may involve trade secrets, commercially sensitive information,
  16
       customer and pricing lists and other valuable research, development, commercial, financial,
  17
       technical and/or proprietary information for which special protection from public disclosure and
  18
       from use for any purpose other than prosecution of this action is warranted. Such confidential
  19
       and proprietary materials and information may consist of, among other things, confidential
  20
       business or financial information, such as confidential license agreements and financial reports,
  21
       information regarding confidential business practices, or other confidential research,
  22
       development, or commercial information (including information implicating privacy rights of
  23
       third parties), information otherwise generally unavailable to the public, or which may be
  24
       privileged or otherwise protected from disclosure under state or federal statutes, court rules, case
  25
       decisions, or common law. The parties will be prejudiced if no protective order is entered and
  26
       their commercially sensitive information is made publicly available. For example, the parties
  27
       would be harmed in future negotiations if their confidential negotiations of licensing agreements
  28
       and the material terms of those confidential licensing agreements were made public. They would
                                                         -2-              CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                              STIPULATED PROTECTIVE ORDER

       LAACTIVE-604813586.2
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 3 of 24 Page ID #:463


   1
       also be harmed if their confidential and proprietary business practices were made available to
   2
       their competitors. Accordingly, to expedite the flow of information, to facilitate the prompt
   3
       resolution of disputes over confidentiality of discovery materials, to adequately protect
   4
       information the parties are entitled to keep confidential, to ensure that the parties are permitted
   5
       reasonable necessary uses of such material in preparation for and in the conduct of trial, to
   6
       address their handling at the end of the litigation, and serve the ends of justice, a protective order
   7
       for such information is justified in this matter. It is the intent of the parties that information will
   8
       not be designated as confidential for tactical reasons and that nothing be so designated without a
   9
       good faith belief that it has been maintained in a confidential, non-public manner, and there is
  10
       good cause why it should not be part of the public record of this case.
  11
       III.    DEFINITIONS
  12
                         A.    Action: The above captioned action, Case No. 2:20-cv-2852-CBM
  13
       (JEMx).
  14
                         B.    Challenging Party: A Party or Non-Party that challenges the designation of
  15
       information or items under this Order.
  16
                         C.    “CONFIDENTIAL” Information or Items: Information (regardless of how
  17
       it is generated, stored or maintained) or tangible things that qualify for protection under Federal
  18
       Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
  19
                         D.    Counsel: Outside Counsel of Record and House Counsel (as well as their
  20
       support staff).
  21
                         E.    Designating Party: A Party or Non-Party that designates information or
  22
       items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
  23
       “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY.”
  24
                         F.    Disclosure or Discovery Material: All items or information, regardless of
  25
       the medium or manner in which it is generated, stored, or maintained (including, among other
  26
       things, testimony, transcripts, and tangible things), that are produced or generated in disclosures
  27
       or responses to discovery in this matter.
  28

                                                           -3-                 CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 4 of 24 Page ID #:464


   1
                      G.      Expert: A person with specialized knowledge or experience in a matter
   2
       pertinent to the litigation who has been retained by a Party or its Counsel to serve as an expert
   3
       witness or as a consultant in this Action.
   4
                      H.      “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY”
   5
       Information or Items: Information (regardless of how it is generated) that qualifies as
   6
       “CONFIDENTIAL” information, and contains extremely sensitive information, the disclosure of
   7
       which to another party would create a risk of competitive injury, including but not limited to: (i)
   8
       marketing, financial, sales, web traffic, research and development, or technical, data or
   9
       information; (ii) commercially sensitive competitive information, including, without limitation,
  10
       information obtained from a Non-Party pursuant to a current Nondisclosure Agreement (“NDA”);
  11
       (iii) information or data relating to future products not yet commercially released and/or strategic
  12
       plans; (iv) trade secret, or other confidential research and development information; and (v)
  13
       commercial agreements, settlement agreements or settlement communications, the disclosure of
  14
       which is likely to cause harm to the competitive position of the Producing Party.
  15
                      I.      House Counsel: Attorneys who are employees of a party to this Action or
  16
       outside counsel who act as general counsel to a party to this Action. House Counsel does not
  17
       include Outside Counsel of Record or any other outside counsel.
  18
                      J.      Non-Party: Any natural person, partnership, corporation, association, or
  19
       other legal entity not named as a Party to this action.
  20
                      K.      Outside Counsel of Record: Attorneys who are not employees of a party to
  21
       this Action but are retained to represent or advise a party to this Action and have appeared in this
  22
       Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
  23
       that party, and includes support staff.
  24
                      L.      Party: Any party to this Action, including all of its officers, directors,
  25
       employees, consultants, retained experts, and Counsel (and any of their respective support staffs).
  26
                      M.      Producing Party: A Party or Non-Party that produces Disclosure or
  27
       Discovery Material in this Action.
  28

                                                         -4-                 CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 5 of 24 Page ID #:465


   1
                      N.      Professional Vendors: Persons or entities that provide litigation support
   2
       services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
   3
       organizing, storing, or retrieving data in any form or medium) and their employees and
   4
       subcontractors.
   5
                      O.      Protected Material: Any Disclosure or Discovery Material that is
   6
       designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —ATTORNEYS’ EYES
   7
       ONLY.”
   8
                      P.      Receiving Party: A Party that receives Disclosure or Discovery Material
   9
       from a Producing Party.
  10
       IV.    SCOPE
  11
                      A.      The protections conferred by this Stipulation and Order cover not only
  12
       Protected Material (as defined above), but also (1) any information copied or extracted from
  13
       Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and
  14
       (3) any testimony, conversations, or presentations by Parties or their Counsel that might reveal
  15
       Protected Material.
  16
                      B.      Any use of Protected Material at trial shall be governed by the orders of the
  17
       trial judge. This Order does not govern the use of Protected Material at trial.
  18
       V.     DURATION
  19
                      A.      Even after final disposition of this litigation, the confidentiality obligations
  20
       imposed by this Order shall remain in effect until a Designating Party agrees otherwise in writing
  21
       or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
  22
       dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
  23
       judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials, or
  24
       reviews of this Action, including the time limits for filing any motions or applications for
  25
       extension of time pursuant to applicable law.
  26
       VI.    DESIGNATING PROTECTED MATERIAL
  27
                      A.      Exercise of Restraint and Care in Designating Material for Protection
  28

                                                         -5-                 CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 6 of 24 Page ID #:466


   1
                   1.   Each Party or Non-Party that designates information or items for protection
   2
                        under this Order must take care to limit any such designation to specific
   3
                        material that qualifies under the appropriate standards. The Designating
   4
                        Party must designate for protection only those parts of material,
   5
                        documents, items, or oral or written communications that qualify so that
   6
                        other portions of the material, documents, items, or communications for
   7
                        which protection is not warranted are not swept unjustifiably within the
   8
                        ambit of this Order.
   9
                   2.   Mass, indiscriminate, or routinized designations are prohibited.
  10
                        Designations that are shown to be clearly unjustified or that have been
  11
                        made for an improper purpose (e.g., to unnecessarily encumber the case
  12
                        development process or to impose unnecessary expenses and burdens on
  13
                        other parties) may expose the Designating Party to sanctions.
  14
                   3.   If it comes to a Designating Party’s attention that information or items that
  15
                        it designated for protection do not qualify for protection, that Designating
  16
                        Party must promptly notify all other Parties that it is withdrawing the
  17
                        inapplicable designation.
  18
                   B.   Manner and Timing of Designations
  19
                   1.   Except as otherwise provided in this Order (see, e.g., Section B(2)(b)
  20
                        below), or as otherwise stipulated or ordered, Disclosure or Discovery
  21
                        Material that qualifies for protection under this Order must be clearly so
  22
                        designated before the material is disclosed or produced.
  23
                   2.   Designation in conformity with this Order requires the following:
  24
                        a.     For information in documentary form (e.g., paper or electronic
  25
                        documents, but excluding transcripts of depositions or other pretrial or trial
  26
                        proceedings), that the Producing Party affix at a minimum, the legend
  27
                        “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
  28
                        page that contains protected material. If only a portion or portions of the
                                                    -6-               CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                       STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 7 of 24 Page ID #:467


   1
                        material on a page qualifies for protection, the Producing Party also must
   2
                        clearly identify the protected portion(s) (e.g., by making appropriate
   3
                        markings in the margins).
   4
                        b.     A Party or Non-Party that makes original documents available for
   5
                        inspection need not designate them for protection until after the inspecting
   6
                        Party has indicated which documents it would like copied and produced.
   7
                        During the inspection and before the designation, all of the material made
   8
                        available for inspection shall be deemed “CONFIDENTIAL” or “HIGHLY
   9
                        CONFIDENTIAL — ATTORNEYS’ EYES ONLY.” After the inspecting
  10
                        Party has identified the documents it wants copied and produced, the
  11
                        Producing Party must determine which documents, or portions thereof,
  12
                        qualify for protection under this Order. Then, before producing the
  13
                        specified documents, the Producing Party must affix the
  14
                        “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL —
  15
                        ATTORNEYS’ EYES ONLY legend” to each page that contains Protected
  16
                        Material. If only a portion or portions of the material on a page qualifies
  17
                        for protection, the Producing Party also must clearly identify the protected
  18
                        portion(s) (e.g., by making appropriate markings in the margins).
  19
                        c.     For testimony given in depositions, that the Designating Party
  20
                        identify the Disclosure or Discovery Material on the record, before the
  21
                        close of the deposition all protected testimony. Alternatively, within thirty
  22
                        (30) days of receipt of the final certified transcript of any deposition, any
  23
                        Party or Non-Party may request that the original and all copies of the
  24
                        deposition transcript, in whole or in part, may be marked
  25
                        “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —ATTORNEYS’
  26
                        EYES ONLY.”
  27
                        d.     For information produced in form other than document and for any
  28
                        other tangible items, that the Producing Party affix in a prominent place on
                                                    -7-                CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 8 of 24 Page ID #:468


   1
                        the exterior of the container or containers in which the information is
   2
                        stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL —
   3
                        ATTORNEYS’ EYES ONLY.” If only a portion or portions of the
   4
                        information warrants protection, the Producing Party, to the extent
   5
                        practicable, shall identify the protected portion(s).
   6
                   C.   Inadvertent Failure to Designate
   7
                   1.   If timely corrected, an inadvertent failure to designate qualified
   8
                        information or items does not, standing alone, waive the Designating
   9
                        Party’s right to secure protection under this Order for such material. Upon
  10
                        timely correction of a designation, the Receiving Party must make
  11
                        reasonable efforts to assure that the material is treated in accordance with
  12
                        the provisions of this Order.
  13
                   2.   Upward Designation
  14
                        a.     A party may upward designate (i.e., change any documents or other
  15
                        material produced without a designation to a designation of
  16
                        CONFIDENTIAL or HIGHLY CONFIDENTIAL — ATTORNEYS’
  17
                        EYES ONLY, or change any Protected Material produced as
  18
                        CONFIDENTIAL to a designation of CONFIDENTIAL —
  19
                        ATTORNEYS’ EYES ONLY) any Discovery Material produced by any
  20
                        other Party or Non-Party, provided that said Discovery Material contains
  21
                        the upward Designating Party’s own Protected Material, or otherwise is
  22
                        entitled to protective treatment under Fed. R. Civ. P. 26(c). Upward
  23
                        designation shall be accomplished by providing written notice to all parties
  24
                        identifying (by bates number or other individually identifiable information)
  25
                        the Discovery Material to be re-designated within sixty (60) days of
  26
                        production by the Producing Party. Failure to upward designate within
  27
                        sixty (60) days of production, alone, will not prevent a Party from
  28
                        obtaining the agreement of all parties to upward designate certain
                                                   -8-                 CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 9 of 24 Page ID #:469


   1
                              Discovery Material or from moving the Court for such relief Any Party
   2
                              may object to the upward designation of Discovery Material pursuant to the
   3
                              procedures set forth herein regarding challenging designations.
   4
       VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
   5
                      A.      Timing of Challenges
   6
                      1.      Any party or Non-Party may challenge a designation of confidentiality at
   7
                              any time that is consistent with the Court’s Scheduling Order.
   8
                      B.      Meet and Confer
   9
                      1.      The Challenging Party shall initiate the dispute resolution process under
  10
                              Local Rule 37.1 et seq.
  11
                      C.      The burden of persuasion in any such challenge proceeding shall be on the
  12
       Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
  13
       or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party
  14
       to sanctions. Unless the Designating Party has waived or withdrawn the confidentiality
  15
       designation, all parties shall continue to afford the material in question the level of protection to
  16
       which it is entitled under the Producing Party’s designation until the Court rules on the challenge.
  17
       VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
  18
                      A.      Basic Principles
  19
                      1.      A Receiving Party may use Protected Material that is disclosed or produced
  20
                              by another Party or by a Non-Party in connection with this Action only for
  21
                              prosecuting, defending, or attempting to settle this Action. Such Protected
  22
                              Material may be disclosed only to the categories of persons and under the
  23
                              conditions described in this Order. When the Action has been terminated,
  24
                              a Receiving Party must comply with the provisions of Section XIV below.
  25
                      2.      Protected Material must be stored and maintained by a Receiving Party at a
  26
                              location and in a secure manner that ensures that access is limited to the
  27
                              persons authorized under this Order.
  28
                      B.      Disclosure of “CONFIDENTIAL” Information or Items
                                                          -9-                 CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 10 of 24 Page ID #:470


    1
                   1.    Unless otherwise ordered by the Court or permitted in writing by the
    2
                         Designating Party, a Receiving Party may disclose any information or item
    3
                         designated “CONFIDENTIAL” only to:
    4
                         a.     The Receiving Party’s Outside Counsel of Record in this Action, as
    5
                         well as employees of said Outside Counsel of Record to whom it is
    6
                         reasonably necessary to disclose the information for this Action;
    7
                         b.     The officers, directors, and employees (including House Counsel)
    8
                         of the Receiving Party to whom disclosure is reasonably necessary for this
    9
                         Action;
   10
                         c.     Experts (as defined in this Order) of the Receiving Party to whom
   11
                         disclosure is reasonably necessary for this Action and who have signed the
   12
                         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   13
                         d.     The Court and its personnel;
   14
                         e.     Court reporters and their staff;
   15
                         f.     Professional jury or trial consultants, mock jurors, and Professional
   16
                         Vendors to whom disclosure is reasonably necessary or this Action and
   17
                         who have signed the “Acknowledgment and Agreement to be Bound”
   18
                         attached as Exhibit A hereto;
   19
                         g.     The author or recipient of a document containing the information or
   20
                         a custodian or other person who otherwise possessed or knew the
   21
                         information;
   22
                         h.     During their depositions, witnesses, and attorneys for witnesses, in
   23
                         the Action to whom disclosure is reasonably necessary, subject to the
   24
                         provisions of Section XIII herein, and provided: (i) the witness signs the
   25
                         “Acknowledgment and Agreement to Be Bound” attached as Exhibit A
   26
                         hereto; and (ii) they will not be permitted to keep any confidential
   27
                         information unless otherwise agreed by the Designating Party or ordered
   28
                         by the Court. Pages of transcribed deposition testimony or exhibits to
                                                   -10-                CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 11 of 24 Page ID #:471


    1
                           depositions that reveal Protected Material may be separately bound by the
    2
                           court reporter and may not be disclosed to anyone except as permitted
    3
                           under this Stipulated Protective Order; and
    4
                           i.        Any mediator or settlement officer, and their supporting personnel,
    5
                           mutually agreed upon by any of the parties engaged in settlement
    6
                           discussions.
    7
                     C.    Disclosure of “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES
    8
        ONLY” Information or Items
    9
                     1.    Unless otherwise ordered by the Court or permitted in writing by the
   10
                           Designating Party, a Receiving Party may disclose any information or item
   11
                           designated “HIGHLY CONFIDENTIAL —ATTORNEYS’ EYES ONLY”
   12
                           only to:
   13
                           a.        Outside Counsel of Record for the parties and supporting personnel
   14
                           employed in the law firm(s), such as attorneys, paralegals, legal translators,
   15
                           legal secretaries, law clerks, project managers and litigation support
   16
                           personnel;
   17
                           b.        Technical advisers and their necessary support personnel engaged
   18
                           by Counsel for the parties, subject to the provisions of Section XI herein,
   19
                           and provided that such individuals have first been given a copy of this
   20
                           Order and have executed the “Acknowledgment and Agreement to Be
   21
                           Bound” attached hereto as Exhibit A. Subject to any applicable
   22
                           restrictions, said Outside Counsel of Record shall retain each signed
   23
                           “Acknowledgment and Agreement to Be Bound”, and produce it to
   24
                           opposing counsel either prior to such person being permitted to testify (at
   25
                           deposition or trial) or at the conclusion of the case if requested. The term
   26
                           “technical adviser” shall mean independent outside expert witnesses,
   27
                           consulting experts, or consultants (i.e., not employees of a party) retained
   28
                           by Counsel for the parties who are deemed reasonably necessary to assist
                                                      -11-                CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 12 of 24 Page ID #:472


    1
                         such counsel in connection with this litigation, provided that disclosure is
    2
                         only to the extent necessary to perform such work; and provided that: (a)
    3
                         such advisor is not anticipated at the time of retention to become an officer,
    4
                         director or employee of a party; (b) no unresolved objections to such
    5
                         disclosure exist after proper notice has been given to all parties as set forth
    6
                         in Section XI;
    7
                         c.      Independent contractors engaged by Counsel for the parties, to the
    8
                         extent reasonably necessary to assist such Counsel in connection with this
    9
                         litigation, including but not limited to (i) legal translators retained to
   10
                         translate in connection with this action; (ii) independent stenographic
   11
                         reporters and videographers retained to record and transcribe testimony in
   12
                         connection with this action; (iii) graphics or design services retained by
   13
                         counsel for purposes of preparing demonstrative or other exhibits for
   14
                         deposition, trial, or other court proceedings in the actions; (iv) non-
   15
                         technical jury or trial consulting services; (v) electronic discovery vendors
   16
                         retained to assist with the organization and management of electronic
   17
                         discovery; and (vi) private investigators, provided that such persons or
   18
                         entities have first been given a copy of this Order and have executed the
   19
                         “Acknowledgment and Agreement to Be Bound” attached hereto as Exhibit
   20
                         A. Subject to any applicable restrictions, Outside Counsel of Record shall
   21
                         retain each signed “Acknowledgment and Agreement to Be Bound”, and
   22
                         produce it to opposing counsel at the conclusion of the case if requested;
   23
                         d.      The author or recipient of a document containing the information or
   24
                         a custodian of the document;
   25
                         e.      During their depositions, witnesses, and attorneys for witnesses, in
   26
                         the Action to whom disclosure is reasonably necessary, subject to the
   27
                         provisions of Section XIII herein, and provided: (i) the witness signs the
   28
                         “Acknowledgment and Agreement to Be Bound” attached as Exhibit A
                                                    -12-                 CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                          STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 13 of 24 Page ID #:473


    1
                              hereto; and (ii) they will not be permitted to keep any confidential
    2
                              information unless otherwise agreed by the Designating Party or ordered
    3
                              by the Court. Pages of transcribed deposition testimony or exhibits to
    4
                              depositions that reveal Protected Material may be separately bound by the
    5
                              court reporter and may not be disclosed to anyone except as permitted
    6
                              under this Stipulated Protective Order;
    7
                              f.      The Court and its personnel, any other person (such as a master or
    8
                              mediator) who serves in a judicial or quasi-judicial function, professional
    9
                              stenographic reporters engaged to transcribe testimony (under seal or with
   10
                              other suitable precautions determined by the Court), and jurors; and
   11
                              g.      Any other persons as to whom all the parties in writing agree,
   12
                              provided that such persons have first been given a copy of this Order and
   13
                              have executed the “Acknowledgment and Agreement to Be Bound”
   14
                              attached hereto as Exhibit A.
   15
        IX.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
   16
               OTHER LITIGATION
   17
                       A.     If a Party is served with a subpoena or a court order issued in other
   18
        litigation that compels disclosure of any information or items designated in this Action as
   19
        “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY” that
   20
        Party must:
   21
                       1.     Promptly notify in writing the Designating Party. Such notification shall
   22
                              include a copy of the subpoena or court order;
   23
                       2.     Promptly notify in writing the party who caused the subpoena or order to
   24
                              issue in the other litigation that some or all of the material covered by the
   25
                              subpoena or order is subject to this Protective Order. Such notification
   26
                              shall include a copy of this Stipulated Protective Order; and
   27
                       3.     Cooperate with respect to all reasonable procedures sought to be pursued
   28
                              by the Designating Party whose Protected Material may be affected.
                                                        -13-                 CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 14 of 24 Page ID #:474


    1
                       B.         If the Designating Party timely seeks a protective order, the Party served
    2
        with the subpoena or court order shall not produce any information designated in this action as
    3
        “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY” before a
    4
        determination by the Court from which the subpoena or order issued, unless the Party has
    5
        obtained the Designating Party’s permission. The Designating Party shall bear the burden and
    6
        expense of seeking protection in that court of its confidential material and nothing in these
    7
        provisions should be construed as authorizing or encouraging a Receiving Party in this Action to
    8
        disobey a lawful directive from another court.
    9
        X.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
   10
               THIS LITIGATION
   11
                       A.         The terms of this Order are applicable to information produced by a Non-
   12
        Party in this Action and designated as Protected Material. Such information produced by Non-
   13
        Parties in connection with this litigation is protected by the remedies and relief provided by this
   14
        Order. Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
   15
        additional protections.
   16
                       B.         In the event that a Party is required, by a valid discovery request, to
   17
        produce a Non-Party’s confidential information in its possession, and the Party is subject to an
   18
        agreement with the Non-Party not to produce the Non-Party’s confidential information, then the
   19
        Party shall:
   20
                       1.         Promptly notify in writing the Requesting Party and the Non-Party that
   21
                                  some or all of the information requested is subject to a confidentiality
   22
                                  agreement with a Non-Party;
   23
                       2.         Promptly provide the Non-Party with a copy of the Stipulated Protective
   24
                                  Order in this Action, the relevant discovery request(s), and a reasonably
   25
                                  specific description of the information requested; and
   26
                       3.         Make the information requested available for inspection by the Non-Party,
   27
                                  if requested.
   28

                                                            -14-                 CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                                  STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 15 of 24 Page ID #:475


    1
                       C.      If the Non-Party fails to seek a protective order from this court within 14
    2
        days of receiving the notice and accompanying information, the Receiving Party may produce the
    3
        Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
    4
        seeks a protective order, the Receiving Party shall not produce any information in its possession
    5
        or control that is subject to the confidentiality agreement with the Non-Party before a
    6
        determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
    7
        burden and expense of seeking protection in this court of its Protected Material.
    8
        XI.    DISCLOSURE TO EXPERTS OR TECHNICAL ADVISERS
    9
                       A.      Protected Material designated by the Producing Party and such copies of
   10
        Protected Material as are reasonably necessary for maintaining, defending, or evaluating this
   11
        litigation may be furnished and disclosed to the Receiving Party’s Experts and/or technical
   12
        advisers and their necessary support personnel.
   13
                       B.      No disclosure of Protected Material to an Expert or technical adviser or
   14
        their necessary support personnel shall occur until that person has signed the “Acknowledgment
   15
        and Agreement to Be Bound” attached hereto as Exhibit A.
   16
                       C.      A Party desiring to disclose Protected Material to an Expert shall also give
   17
        prior written notice of the intended disclosure by email to all Outside Counsel of Record in the
   18
        Action. The Designating Party shall have ten (10) business days after such notice is given to
   19
        object in writing to the disclosure. No Protected Material shall be disclosed to such Expert(s)
   20
        until after the expiration of the foregoing notice period and resolution of any objection.
   21
        XII.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   22
                       A.      If a Receiving Party learns that, by inadvertence or otherwise, it has
   23
        disclosed Protected Material to any person or in any circumstance not authorized under this
   24
        Stipulated Protective Order, the Receiving Party must immediately (1) notify in writing the
   25
        Designating Party of the unauthorized disclosures, (2) use its best efforts to retrieve all
   26
        unauthorized copies of the Protected Material, (3) inform the person or persons to whom
   27
        unauthorized disclosures were made of all the terms of this Order, and (4) request such person or
   28

                                                          -15-                CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 16 of 24 Page ID #:476


    1
        persons to execute the “Acknowledgment and Agreement to be Bound” that is attached hereto as
    2
        Exhibit A.
    3
        XIII. LIMITATIONS ON THE USE OF PROTECTED MATERIAL
    4
                      A.     Restrictions on the Use of Protected Material
    5
                      1.     All Protected Material shall be held in strict confidence by each person to
    6
                             whom it is disclosed, shall be used only for purposes of the prosecution,
    7
                             defense, or settlement of this litigation, shall not be used for any other
    8
                             purpose, including, without limitation, any other business or competitive
    9
                             purpose or in connection with any other legal proceeding, and shall not be
   10
                             disclosed to any person who is not entitled to receive such Protected
   11
                             Material as herein provided. All produced Protected Material shall be
   12
                             carefully maintained so as to preclude access by persons who are not
   13
                             entitled to receive such Protected Material.
   14
                      B.     Examination and Court Filings Concerning Protected Material
   15
                      1.     Except as may be otherwise ordered by the Court, any person may be
   16
                             examined as a witness at depositions and trial and may testify concerning
   17
                             all Protected Material of which such person has prior knowledge.
   18
                      2.     Without in any way limiting the generality of the foregoing:
   19
                             a.     A present director, officer, and/or employee of a Producing Party
   20
                             may be examined and may testify concerning all Protected Material which
   21
                             has been produced by that Party and of which the witness has personal
   22
                             knowledge;
   23
                             b.     A former director, officer, agent and/or employee of a Producing
   24
                             Party may be examined and may testify concerning all Protected Material
   25
                             of which he or she has personal knowledge, including any Protected
   26
                             Material that refers to matters of which the witness has personal
   27
                             knowledge, which has been produced by that Party and which pertains to
   28
                             the period or periods of his or her employment; and
                                                       -16-                 CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 17 of 24 Page ID #:477


    1
                         c.     Non-parties may be examined or testify concerning any Protected
    2
                         Material of a Producing Party, which appears on its face or from other
    3
                         documents or testimony to have been received from or communicated to
    4
                         the Non-Party as a result of any contact or relationship with the Producing
    5
                         Party or a representative of the Producing Party.
    6
                   3.    Any person other than the witness, his or her attorney(s), or any person
    7
                         qualified to receive Protected Material under this Order shall be excluded
    8
                         from the portion of the examination or testimony concerning such
    9
                         Protected Material, unless the Designating Party consents to persons other
   10
                         than qualified recipients being present at the examination or testimony. If
   11
                         the witness is represented by an attorney who is not qualified under this
   12
                         Order to receive such Protected Material, then prior to the examination or
   13
                         testimony, the attorney must provide a signed statement, in the form of
   14
                         Exhibit A hereto, that he or she will comply with the terms of this Order
   15
                         and maintain the confidentiality of Protected Material disclosed during the
   16
                         course of the examination or testimony. In the event that such attorney
   17
                         declines to sign such a statement prior to the examination, the parties, by
   18
                         their attorneys, shall jointly seek a protective order from the Court
   19
                         prohibiting the attorney from disclosing Protected Material.
   20
                   4.    If a Party intends to show a fact witness at deposition documents
   21
                         designated as Protected Material in this litigation, the Party shall inform the
   22
                         fact witness, either at the start of the deposition or during the deposition,
   23
                         and before the designated document is shown, that such Protected Material
   24
                         and the contents therein are being furnished to the witness solely for use in
   25
                         this litigation. That witness shall also be shown a copy of this Order. No
   26
                         fact witness may retain any documents designated as Protected Material.
   27
                   5.    All transcripts of depositions, exhibits, answers to interrogatories,
   28
                         pleadings, briefs, and other documents submitted to the Court that have
                                                    -17-                CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                         STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 18 of 24 Page ID #:478


    1
                         been designated as Protected Material shall be filed under seal unless the
    2
                         Court orders otherwise. If such documents can be redacted, then a redacted
    3
                         version for public viewing, omitting only the portions of the document
    4
                         containing Protected Material, shall be filed. A Party that seeks to file
    5
                         under seal any Protected Material must comply with Local Civil Rule 79-5.
    6
                         Protected Material may only be filed under seal pursuant to a Court order
    7
                         authorizing the sealing of the specific Protected Material at issue. If a
    8
                         Party’s request to file Protected Material under seal is denied by the Court,
    9
                         then the Receiving Party may file the information in the public record
   10
                         unless otherwise instructed by the Court. To avoid unnecessary sealing of
   11
                         Court records and motion practice relating to sealed filings, any Party
   12
                         preparing a filing with the Court that may contain Protected Material may
   13
                         identify to the Designating Party or Non-Party the specific Protected
   14
                         Material at issue and request a waiver of the confidentiality protections for
   15
                         that specific Protected Material. Upon receipt of such a request to waive
   16
                         confidentiality protections, the Designating Party or Non-Party shall
   17
                         respond in good faith within three (3) business days.
   18
                   6.    Protected Material shall not be copied or otherwise produced by a
   19
                         Receiving Party, except for transmission to persons qualified to receive
   20
                         Protected Material under this Order. Nothing herein shall, however,
   21
                         restrict a qualified recipient from making working copies, abstracts, digests
   22
                         and analyses of Protected Material designated CONFIDENTIAL for use in
   23
                         connection with this litigation, and such working copies, abstracts, digests
   24
                         and analyses shall be deemed Protected Material under the terms of this
   25
                         Order. Further, nothing herein shall restrict a qualified recipient from
   26
                         converting or translating Protected Material designated CONFIDENTIAL
   27
                         into machine-readable form for incorporation into a data retrieval system
   28
                         used in connection with this action, provided that access to that Protected
                                                   -18-                CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 19 of 24 Page ID #:479


    1
                         Material, in whatever form stored or reproduced, shall be limited to
    2
                         qualified recipients.
    3
                   7.    Counsel for any Producing Party shall have the right to exclude from oral
    4
                         depositions, other than the deponent, deponent’s counsel, the reporter and
    5
                         videographer (if any), any person who is not authorized by this Order to
    6
                         receive or access Protected Material based on the designation of such
    7
                         Protected Material. Such right of exclusion shall be applicable only during
    8
                         periods of examination or testimony regarding such Protected Material.
    9
                   C.    Unauthorized Disclosure of Protected Material
   10
                   1.    When a Producing Party gives notice to Receiving Parties that certain
   11
                         inadvertently produced material is subject to a claim of privilege or other
   12
                         protection, the obligations of the Receiving Parties are those set forth in
   13
                         Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not
   14
                         intended to modify whatever procedure may be established in an e-
   15
                         discovery order that provides for production without prior privilege review.
   16
                         Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties
   17
                         reach an agreement on the effect of disclosure of a communication or
   18
                         information covered by the attorney-client privilege or work product
   19
                         protection, the parties may incorporate their agreement in the Stipulated
   20
                         Protective Order submitted to the Court.
   21
                   D.    Violations
   22
                   1.    If any Party violates the limitations on the use of Protected Material as
   23
                         described in this Section XIII, any other Party may request that sanctions
   24
                         be ordered by the Court. In the event motion practice is required to enforce
   25
                         the terms of this Order, and a Party is found by a Court to have willfully
   26
                         violated the terms of this Order, the prevailing party on such a motion shall
   27
                         be awarded costs, expenses, and fees, including attorney or other
   28
                         professional fees, incurred in connection with the discovery of the violation
                                                   -19-                CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                        STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 20 of 24 Page ID #:480


    1
                               and the preparation, filing, and arguing of the motion or any other
    2
                               proceedings resulting from the violation.
    3
        XIV. FINAL DISPOSITION
    4
                       A.      Within sixty (60) days of the final disposition of this Action, as defined in
    5
        Section V, each Receiving Party must return all Protected Material to the Producing Party or
    6
        destroy such material. As used in this subdivision, “all Protected Material” includes all copies,
    7
        abstracts, compilations, summaries, and any other format reproducing or capturing any of the
    8
        Protected Material. Whether the Protected Material is returned or destroyed, the Receiving Party
    9
        must submit a written certification to the Producing Party (and, if not the same person or entity, to
   10
        the Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate)
   11
        all the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party
   12
        has not retained any copies, abstracts, compilations, summaries or any other format reproducing
   13
        or capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled
   14
        to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   15
        transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,
   16
        attorney work product, and consultant and expert work product, even if such materials contain
   17
        Protected Material. Any such archival copies that contain or constitute Protected Material remain
   18
        subject to this Protective Order as set forth in Section V.
   19
        XV.    MISCELLANEOUS
   20
                       A.      Right to Further Relief
   21
                       1.      Nothing in this Order abridges the right of any person to seek its
   22
                               modification by the Court in the future.
   23
                       B.      Right to Assert Other Objections
   24
                       1.      By stipulating to the entry of this Protective Order, no Party waives any
   25
                               right it otherwise would have to object to disclosing or producing any
   26
                               information or item on any ground not addressed in this Stipulated
   27
                               Protective Order. Similarly, no Party waives any right to object on any
   28

                                                          -20-               CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 21 of 24 Page ID #:481


    1
                             ground to use in evidence of any of the material covered by this Protective
    2
                             Order.
    3
                      C.     Filing Protected Material
    4
                      1.     A Party that seeks to file under seal any Protected Material must comply
    5
                             with Civil Local Rule 79-5. Protected Material may only be filed under
    6
                             seal pursuant to a court order authorizing the sealing of the specific
    7
                             Protected Material at issue. If a Party’s request to file Protected Material
    8
                             under seal is denied by the Court, then the Receiving Party may file the
    9
                             information in the public record unless otherwise instructed by the Court.
   10
                      D.     Any violation of this Order may be punished by any and all appropriate
   11
        measures including, without limitation, contempt proceedings and/or monetary sanctions.
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                         -21-              CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                            STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 22 of 24 Page ID #:482


    1
        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    2

    3
         Dated: April 16, 2021                 /s/ Raija Horstman
    4                                          Kent Goss
    5                                          Raija Horstman
                                               CROWELL & MORING LLP
    6                                          Attorneys for Plaintiff

    7    Dated: April 16, 2021                 /s/ Ilissa Samplin
                                               Scott A. Edelman
    8                                          Perlette Michele Jura
    9                                          Ilissa Samplin
                                               GIBSON, DUNN & CRUTCHER LLP
   10                                          Attorneys for Defendants

   11

   12

   13   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

   14
                 4/19/21
        Dated: ______________________               _______________________
   15                                               Hon. John E. McDermott,
                                                    U.S. Magistrate Judge
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                             -22-              CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 23 of 24 Page ID #:483


    1
                                   Attestation re Electronic Signatures
    2
               I, Raija J. Horstman, attest pursuant to Central District Local Rule 5-4.3.4 that all other
    3
        signatories to this document, on whose behalf this filing is submitted, concur in the filing’s
    4
        content and have authorized this filing. I declare under penalty of perjury under the laws of the
    5
        United States of America that the foregoing is true and correct.
    6

    7    Dated:         April 16, 2021                               /s/ Raija J. Horstman
                                                                      Raija J. Horstman
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                         -23-                CASE NO. 2:20-CV-02852 CBM (JEMx)
                                                                              STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-02852-CBM-JEM Document 48 Filed 04/19/21 Page 24 of 24 Page ID #:484



                    1                                                EXHIBIT A
                    2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3            I, ________________________ [print or type full name], of ____________________
                    4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
                    5   understand the Stipulated Protective Order that was issue by the United States District Court for
                    6   the Central District of California on [DATE] in the case of _____________________ [insert
                    7   formal name of the case and the number and initials assigned to it by the Court]. I agree to
                    8   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
                    9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the
                   10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
                   11   item that is subject to this Stipulated Protective Order to any person or entity except in strict
                   12   compliance with the provisions of this Order.
                   13            I further agree to submit to the jurisdiction of the United States District Court for the
                   14   Central District of California for the purpose of enforcing the terms of this Stipulated Protective
                   15   Order, even if such enforcement proceedings occur after termination of this action. I hereby
                   16   appoint__________________ [print or type full name] of _________________________ [print
                   17   or type full address and telephone number] as my California agent for service of process in
                   18   connection with this action or any proceedings related to enforcement of this Stipulated Protective
                   19   Order.
                   20   Date: __________________________
                   21   City and State where sworn and signed: __________________________
                   22   Printed Name: __________________________
                   23   Signature: __________________________
                   24

                   25

                   26

                   27

                   28
  CROWELL
& MORING LLP
                                                                                                CASE NO. 2:20-CV-02852 CBM (JEMx)
ATTORNEYS AT LAW                                                                                STIPULATED PROTECTIVE ORDER
